I D WA B&B WD BW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

DANIEL W. MORRIS, as Personal
Representative of the Estate of WILLIAM
MORRIS,

Plaintiffs,

Vv.

AIR & LIQUID SYSTEMS CORPORATION,
et al.,

Defendants.

 

Case No. 2:18-cv-01876-RSL

[PROPOSED] ORDER ON
STIPULATED MOTION TO
CONTINUE DEADLINE FOR EXPERT
DISCLOSURES

Note on Motion Calendar: September 18,
2019

THIS MATTER having come on before the undersigned judge of the above-entitled court;

the Court having reviewed the stipulation of counsel, and being fully apprised in the premises,

now, therefore,

[Tf
ff/
If]

1 — [PROPOSED] ORDER ON STIPULATED MOTION TO CONTINUE RIZZO MATTINGLY BOSWORTH PG

DEADLINE FOR EXPERT DISCLOSURES

1300 SW Sixth Avenue
Suite 330
Portland. OR 97201
T: 503.229 1819 | F: 503.229.0630
hh

Ny HR Nr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

IT IS HEREBY ORDERED that the Stipulated Motion to Continue Deadline for Expert

Disclosures is hereby GRANTED, and the September 18, 2019 deadline for disclosure of expert

testimony is continued until October 2, 2019.

DATED Sot (9, ZQ\4

Wh Sank

HONORABLE ROBERT S. LASNIK

Respectfully presented by:

RIZZO MATTINGLY BOSWORTH PC

s/Shaun Morgan
Shaun Morgan, WSB #47203
Email: smorgan@rizzopc.com
Rizzo Mattingly Bosworth PC
1300 SW Sixth Avenue, Suite 330
Portland, Oregon 97201
Telephone: 503-229-1819
Fax: 503-229-0630
Attorneys for Warren Pumps, LLC

2 — [PROPOSED] ORDER ON STIPULATED MOTION TO CONTINUE
DEADLINE FOR EXPERT DISCLOSURES

RIZZO MATTINGLY BOSWORTH PCG

1300 SW Sixth Avenue
Suite 330
Portland. OR 97201
T: 503.229 1819 F: 503.229.0630
